Citation Nr: 0810222	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  03-00 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected bilateral 
residuals of frostbite of the lower extremities, bilateral 
peripheral neuropathy of the lower extremities, and/or post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral arthritis 
of the knees, to include as secondary to the service-
connected bilateral residuals of frostbite of the lower 
extremities and/or bilateral peripheral neuropathy of the 
lower extremities. 

3.  Entitlement to service connection for bilateral arthritis 
of the metacarpophalangeal and interphalangeal joints, to 
include as secondary to the service-connected bilateral 
residuals of frostbite of the lower extremities and/or 
bilateral peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for bilateral arthritis 
of the shoulders, to include as secondary to the service-
connected bilateral residuals of frostbite of the lower 
extremities and/or bilateral peripheral neuropathy of the 
lower extremities.

5.  Entitlement to an initial rating in excess of 10 percent 
for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
August 1945.

These matters came before the Board of Veterans' Appeals 
(Board) initially on appeal from a December 2001 rating 
decision, which granted service connection for PTSD and 
assigned an initial 10 percent rating, effective July 2, 
2001, and denied the veteran's claims for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) and for service-connection for 
the above listed disabilities.  In June 2004, the Board 
granted the veteran's motion to advance the appeal on the 
Board's docket because of his age.

In a July 2004 decision, the Board granted the veteran's TDIU 
claim and remanded the remaining claims on appeal to the RO 
via the Appeals Management Center (AMC), in Washington, DC, 
for additional notice and development.  In that decision, the 
Board also noted that the veteran or his representative had 
raised issues of entitlement to service connection for 
depression, dementia, Alzheimer's disease, tinea pedis and 
bilateral impingement syndrome and to an effective date prior 
to July 2, 2001 for the grant of service connection for PTSD.  
It does not appear that any action has been taken by the RO 
on these issues; therefore, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In November 2004, prior to the promulgation of a decision 
in the appeal, the veteran stated that he was pursuing one 
issue only, service connection for hypertension, and that he 
wished to withdraw all of the other issues on appeal.

2.  Service connection is in effect for bilateral residuals 
of frostbite of the lower extremities, for bilateral 
peripheral neuropathy of the lower extremities, and for PTSD.

3.  Hypertension was initially manifested more than 16 years 
following the veteran's discharge from service, and there is 
no persuasive medical evidence linking it to service or a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
pertaining to entitlement to service connection for bilateral 
arthritis of the knees, for bilateral arthritis of the 
metacarpophalangeal and interphalangeal joints, and for 
bilateral arthritis of the shoulders, to include on a 
secondary basis, and an initial rating in excess of 10 
percent for PTSD have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

2.  Hypertension was not incurred in or aggravated by active 
service; may not be presumed to have been so incurred or 
aggravated; and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  Here, the 
veteran, in a November 2004 statement, withdrew his appeal as 
to entitlement to service connection for bilateral arthritis 
of the knees, for bilateral arthritis of the 
metacarpophalangeal and interphalangeal joints, and for 
bilateral arthritis of the shoulders, to include on a 
secondary basis, and for an initial rating in excess of 10 
percent for PTSD.  Accordingly, the Board does not have 
jurisdiction to review this appeal and these claims are 
dismissed.

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) redefined VA's duty to notify and 
assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Collectively, in pre-rating and post-rating letters dated in 
October 2001, September 2005, and July 2007, the RO (to 
include the AMC) provided the veteran with the notice 
required under the VCAA and the implementing regulations, to 
include notice that he should submit any pertinent evidence 
in his possession and with respect to the assignment of 
disability ratings and effective dates, should service 
connection be granted on appeal.  The veteran's claim was 
last readjudicated in a December 2007 supplemental statement 
of the case.  Consequently, the Board finds that the veteran 
has not been prejudiced by deficiencies in either the notice 
or timing of such notice.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  
 
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
service treatment records and VA medical records, as well as 
reports of VA examination and copies of the veteran's 
statements and those of his representative.  The Board notes 
that VA has attempted to obtain treatment records from 
private healthcare providers identified by the veteran; 
however, these requests were either never responded to or 
returned for insufficient address.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim remaining on 
appeal, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, and hypertension becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Additionally, under 38 C.F.R. § 3.310(a), service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2007).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The veteran has been service connected for bilateral 
residuals of frostbite of the lower extremities and for 
bilateral peripheral neuropathy of the lower extremities 
since October 1998, and for PTSD since July 2001.  

While the veteran has specifically asserted his entitlement 
to secondary service connection, to give the veteran every 
consideration in connection with the claim, the Board will, 
as the RO has done, consider the claim in light of the legal 
authority governing direct, presumptive and secondary service 
connection. 

Considering the claim for service connection for 
hypertension, to include as secondary to the veteran's 
service-connected disabilities of the lower extremities 
and/or PTSD, in light of the record and the governing legal 
authority, the Board finds that the claim must be denied.  

Initially, the Board notes that there are no clinical 
findings or diagnoses of hypertension during service or for 
many years thereafter.  At a September 2001 VA examination, 
the veteran had blood pressure readings of 160/74 and 151/61.  
This VA examiner diagnosed the veteran with arterial 
hypertension.  But because the veteran's memory was so poor, 
although it is known that PTSD could aggravate hypertension, 
in this case, the examiner was not quite so sure, so she 
could not give an opinion.  An August 2007 VA examiner noted 
that the first diagnosis of hypertension was in 1962 and the 
veteran has been on antihypertensive medications ever since.  
After reviewing the veteran's claims file, service treatment 
records, and VA treatment records, the August 2007 VA 
examiner opined that the veteran's hypertension is not caused 
by and is not aggravated by his bilateral residuals of 
frostbite or bilateral peripheral neuropathy in the lower 
extremities nor by his PTSD.  In support of this opinion, the 
examiner stated that, although mental disease and stress can 
temporarily elevate blood pressure during an acute phase of 
the disease, she was not aware of any medical literature that 
substantiates a claim that PTSD permanently elevates blood 
pressure.  Also, she noted that the veteran currently denied 
any significant symptoms of PTSD that could be affecting his 
hypertension.  The examiner added that the same thing applies 
to bilateral frostbite residuals and peripheral neuropathy of 
the lower extremities; any pain syndrome or other symptoms 
related to these conditions are not the cause and do not 
permanently aggravate blood pressure.  None of the veteran's 
post-service VA treatment records contain a medical opinion 
linking hypertension to the veteran's service or to any of 
his service-connected disabilities, or show that hypertension 
was manifested to a compensable degree within one year of 
service discharge.

The Board finds probative the opinion of the August 2007 VA 
examiner-the only medical opinion to address the question of 
a secondary relationship.  The examiner indicated that she 
had reviewed the veteran's claims file and interviewed the 
veteran about his medical history.  The examiner noted that 
the veteran reported that he was diagnosed with hypertension 
in 1962.  The examiner further concluded that the veteran's 
hypertension was not secondary to either the veteran's PTSD 
or his service-connected disabilities of the lower 
extremities.  The Board accords great probative value to the 
VA examiner's comments and opinion, based as they were on a 
review of the veteran's claims file, a detailed review of 
pertinent aspects of his documented medical history, and a 
current examination, and considers them to be of primary 
importance in the disposition of this appeal.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion he reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any medical evidence or opinion that supports a finding of 
service connection for hypertension on any basis.  

In addition to the medical evidence, the Board has considered 
the veteran's and his representative's written assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the competent, probative evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal for entitlement to service connection for 
bilateral arthritis of the knees, for bilateral arthritis of 
the metacarpophalangeal and interphalangeal joints, and for 
bilateral arthritis of the shoulders, to include on a 
secondary basis, is dismissed.

The appeal for entitlement to an initial rating in excess of 
10 percent for PTSD is dismissed.

Service connection for hypertension, to include on a 
secondary basis, is denied



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


